DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8, 12, and 23 have been reviewed and are under consideration by this office action.
	Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non-Final Rejection of 12/08/2021, Applicant, on 03/08/2022, claims 1, 12, and 23 have been amended. Claims 1-8, 12, and 23 are pending in this application and have been rejected below.  The claims were determined to overcome prior art in previous rejections, while the 101 Rejection remains.

Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the technical features including a surveillance camera, computer, memory, and processor provide the improved technical solution in transportation allocation. The Applicant further states that the claims improve the accuracy  of worker allocation.
The Examiner respectfully disagrees. The additional elements do not integrate the claims into a practical application nor do they amount to significantly more than the judicial exception. The computer, memory, and processor are rejected as “apply it” on a general purpose computer (See MPEP 2106.05(f)) while the use of a surveillance camera is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). The cited improvements merely improve upon the abstract idea itself and not the technology as a whole.
The Applicant further contends that the amended claims do not fall within the enumerated groupings of organizing human activities. 
The Examiner respectfully disagrees. The claims do fall under certain methods of organizing human activity – commercial or legal interactions (specifically business relations), as the application is directed towards allocating resources to a plurality of positions. The Examiner further notes  that as amended the claims fall under the sub-grouping of managing personal behavior or relationships or interactions between people (including social activities, teaching, 
The Applicant contends that the mental process is integrated into a practical application as it provides improvements over the conventional systems.
The Examiner respectfully disagrees. As stated above the additional elements do not integrate the claims into a practical application nor do they amount to significantly more than the judicial exception. Further the claims recite an improvement to the abstract idea itself and not the technology as a whole.
The Applicant contends that the claimed features include a surveillance camera, computer, memory, and a processor which provides a practical and unconventional method to increase the efficiency of the entire system.
The Examiner respectfully disagrees. The amended claims recite additional elements that are rejected below in the updated 101. The computer, memory, and processor are rejected as “apply it” on a general purpose computer (See MPEP 2106.05(f)) while the use of a surveillance camera is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). The cited improvements merely improve upon the abstract idea itself and not the technology as a whole.
The Applicant further contends through the use of Example 40 that the claims are integrated into a practical application. The Applicant disagrees that with the assertation by the Examiner that the present claims are not analogous to Example 40.  The Applicant states both 
The Examiner respectfully disagrees. The monitoring as recited in Example 40  is done by collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. The limitations specifically limit the collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids  excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. The surveillance system of the present application as recited at a high level of generality with no further details of how the system works, is improved, or goes beyond generally linking the use of the judicial exception to a particular technological environment or field of use. The Examiner maintains the position that Example 40 and the present application do not represent matching fact patterns.
The 101 Rejections are updated to reflect the amended claims and maintained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1-8, 12, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claim 1, 12, and 23:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 12 is directed to a method which is a statutory category while claims 1 and 23 are directed to an article of manufacture which is also a statutory category. .
Step 2A, Prong One – Claim 1 recites a series of steps for a planning transportation:
acquisition processing comprising acquiring information for executing transportation planning by a… being a… monitoring an allocation of workers, a flow of a container, and stock status of items to be placed into the container…
candidate derivation processing comprising deriving one or more candidates of a transportation procedure of one or more transportation targets which are part or all of a plurality of resources allocated to a plurality of positions, the transportation procedure being a procedure of changing an allocation of the plurality of resources from a first allocation to a second allocation;
calculation processing comprising calculating a rating of a candidate included in the one or more candidates, based on a chronological change in a benefit generated by the plurality of resources when the candidate is executed, the chronological change in the benefit being specified based on a time required for each of the one or more transportation targets to move to an individual transportation destination, among the plurality of positions, information indicating work efficiency when the plurality of resources at each section, among a plurality of sections in the system, is sufficient and when the plurality of resources at each of the sections is insufficient, and indicating a surplus or a shortage in a number of resource3s at each of the sections; and
comprising… based on the rating so as to address a surplus or a shortage of resources in at least one of the plurality of positions; and
and instruction processing comprising instructing, to the workers, movement instructions based on the information based on the rating to make a surplus or a shortage of resources at each of the sections be zero. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claims utilize the system of at least processors, memory, surveillance camera, computer outputting information, and a computer readable medium. The additional elements, with the exception of the camera, are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). The surveillance camera is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, the additional 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, aside from the surveillance camera,  are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).   The surveillance camera amounts to no more than generally link a judicial exception to a particular technological environment  (See MPEP 2106.05 (h) - Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016).   The specification further supports the “apply it” analysis as seen below: 
[0254]		The "computer system" is, for example, a system including a computer 900 illustrated in Fig. 28. The computer 900 includes the following elements. *a central processing unit (CPU) 901 *a read only memory (ROM) 902 *a random access memory (RAM) 903…
[0255]		Some or all of components of each device are implemented by another 

Regarding Claims 2, the claim further narrows the abstract idea by specifying conditions surrounding the rating.
Regarding Claims 3-4, the claim further narrows the abstract idea by specifying conditions surrounding the positions
Regarding Claims 5, the claim further narrows the abstract idea by specifying information concerning ratings.
Regarding Claims 6, the claim further narrows the abstract idea by specifying conditions surrounding the outputs.
Regarding Claims 7, the claim further narrows the abstract idea by specifying processes to derive the transportation procedure.
Regarding Claims 8, the claim further narrows the abstract idea by specifying conditions surrounding the derivation of candidates.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
                                                                                                                                                                                                        /MEHMET YESILDAG/Primary Examiner, Art Unit 3624